Name: Commission Delegated Regulation (EU) 2018/46 of 20 October 2017 establishing a discard plan for certain demersal and deep sea fisheries in North-Western waters for the year 2018
 Type: Delegated Regulation
 Subject Matter: fisheries;  international law;  natural environment
 Date Published: nan

 12.1.2018 EN Official Journal of the European Union L 7/13 COMMISSION DELEGATED REGULATION (EU) 2018/46 of 20 October 2017 establishing a discard plan for certain demersal and deep sea fisheries in North-Western waters for the year 2018 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (/EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (1), and in particular Article 15(6) and Article 18(1) and (3) thereof, Whereas: (1) Regulation (EU) No 1380/2013 aims to progressively eliminate discards in all Union fisheries through the introduction of a landing obligation for catches of species subject to catch limits. (2) In order to implement the landing obligation, Article 15(6) of Regulation (EU) No 1380/2013 empowers the Commission to adopt discard plans by means of a delegated act for a period of no more than three years on the basis of joint recommendations developed by Member States in consultation with the relevant Advisory Councils. (3) Commission Delegated Regulation (EU) 2016/2375 (2), established a discard plan for certain demersal fisheries in North-Western waters for the period 2016-2018, following a joint recommendation submitted by Belgium, Ireland, Spain, France, the Netherlands and the United Kingdom in 2016. (4) Belgium, Ireland, Spain, France, the Netherlands and the United Kingdom have a direct fisheries management interest in North-Western waters. After consulting the North Western Waters Advisory Council, those Member States submitted on 31 May 2017 a new joint recommendation to the Commission concerning a discard plan for certain demersal and deep sea fisheries in North-Western Waters for the year 2018. Scientific contribution was obtained from relevant scientific bodies and reviewed by the Scientific, Technical and Economic Committee for Fisheries (STECF) (3). The measures suggested by the new joint recommendation comply with Article 18(3) of Regulation (EU) No 1380/2013 and may therefore be included in this Regulation. (5) According to Article 15(1)(c) of Regulation (EU) No 1380/2013 the landing obligation applies in North-Western waters, at the latest from 1 January 2016, to species that define the fisheries which are subject to catch limits. The new joint recommendation specifies the fleets which are to comply with the landing obligation in the mixed fisheries for cod, haddock, whiting and saithe, in the fisheries for Norway lobster, in the mixed fishery for common sole and plaice and in the fisheries for hake, megrim and pollack. (6) In accordance with the new joint recommendation, the discard plan for the year 2018 should cover, in addition to the fisheries specified in Delegated Regulation (EU) 2016/2375, (i.e. the highly mixed cod, haddock, whiting and saithe fishery, Norway lobster fishery, mixed common sole and plaice fishery, hake, megrim and pollack fisheries) the saithe fisheries in ICES divisions VI and Vb, and VII. By-catch species should also be covered in certain fisheries. (7) The new joint recommendation further suggests that the landing obligation be applied as from 2018 to deep sea fisheries using trawls and seines to catch black scabbard fish, blue ling and grenadiers in ICES subarea VI and ICES division Vb. (8) The new joint recommendation suggests, for the year 2018, a survivability exemption, as referred to in Article 15(4)(b) of Regulation (EU) No 1380/2013, for Norway lobster caught by pots, traps or creels in ICES division VI and subarea VII, taking into account the characteristics of the gear, of the fishing practices and of the ecosystem. The STECF concluded that the exemption is grounded. Therefore, that exemption should be included in the discard plan for 2018. (9) The new joint recommendation suggests, for the year 2018, a survivability exemption, as referred to in Article 15(4)(b) of Regulation (EU) No 1380/2013, for common sole below the minimum conservation reference size caught by 80-99 mm otter trawl gears in ICES division VIId within six nautical miles from the coast and outside identified nurseries areas. The STECF has noted that the nursery areas referred to in the Regulation should be defined. Therefore, that exemption should be included in the discard plan for 2018 under the condition that Member States concerned undertake additional trials and provide for the information on the location of the nursey areas. (10) The new joint recommendation suggests, for the year 2018, seven de minimis exemptions from the landing obligation for certain fisheries and up to certain levels. The evidence provided by the Member States was reviewed by the STECF, which concluded that the joint recommendation contained reasoned arguments that further improvements in the selectivity are difficult to achieve and/or regarding disproportionate costs in handling unwanted catches, supported in some cases with a qualitative assessment of the costs. In light of the above and in the absence of differing scientific information, it is appropriate to include those de minimis exemptions in the discard plan for 2018 in accordance with the percentages proposed in the joint recommendation and at levels not exceeding those allowed under Article 15(1) of Regulation (EU) No 1380/2013. (11) The de minimis exemption suggested for whiting, up to a maximum of 6 % of the total annual catches of that species by vessels using bottom trawls and seines of less than 100 mm and pelagic trawls to catch whiting in ICES divisions VIId and VIIe, is based on the fact that increases in selectivity are very difficult to achieve. (12) The de minimis exemption suggested for whiting, up to a maximum of 6 % of the total annual catches of that species by vessels using bottom trawls and seines of not less than 100 mm to catch whiting in ICES divisions VIIb-VIIj, is based on the fact that increases in selectivity are very difficult to achieve. (13) The de minimis exemption suggested for whiting, up to a maximum of 6 % in 2018 of the total annual catches of this species by vessels using bottom trawls and seines of less than 100 mm to catch whiting in ICES subarea VII (excluding VIIa, VIId and VIIe), is based on the fact that increases in selectivity are very difficult to achieve. (14) As regards those three de minimis exemptions suggested for whiting, Delegated Regulation (EU) 2016/2375 required Member States concerned to submit to the Commission additional scientific information supporting the exemptions. The STECF commented that, while complete evidence is still required, the additional information submitted addresses some concerns of the STECF. The STECF highlighted the need for a more coherent approach to this stock. Based on the scientific evidence reviewed by STEFC and considering that the evidence supporting the exemption has improved, that exemption should be included in the discard plan for 2018. (15) The de minimis exemption suggested for Norway lobster, up to a maximum of 6 % of the total annual catches of that species by vessels fishing for Norway lobster in ICES subarea VII, is based on the fact that increases in selectivity are very difficult to achieve. STECF concluded that the exemption is grounded. Therefore, that exemption should be included in the discard plan for 2018. (16) The de minimis exemption suggested for Norway lobster, up to a maximum of 2 % of the total annual catches of that species by vessels fishing for Norway lobster in ICES subarea VI, is based on the fact that increases in selectivity are very difficult to achieve and there is supporting quantitative information on disproportionate costs of handling unwanted catches. STECF concluded that the exemption is grounded. Therefore, that exemption should be included in the discard plan for 2018. (17) The de minimis exemption suggested for common sole, up to a maximum 3 % of the total annual catches of this species by vessels using TBB gear with mesh size of 80-199 mm with increased selectivity in ICES divisions VIId, VIIe, VIIf, VIIg and VIIh, is based on the fact that increases in selectivity are very difficult to achieve. STECF noted that the exemption is intended to compensate for the use of a more selective gear and to cover residual discards. Therefore, that exemption should be included in the discard plan for 2018. (18) The de minimis exemption suggested for common sole, up to a maximum of 3 % of the total annual catches of that species by vessels using trammel and gill nets to catch common sole in ICES divisions VIId, VIIe, VIIf and VIIg, is based on the fact that increases in selectivity are very difficult to achieve. STECF concluded that the exemption is well defined. Therefore, that exemption should be included in the discard plan for 2018. (19) The scope of certain provisions of Delegated Regulation (EU) 2016/2375 is limited to the year 2017. That Regulation should therefore be repealed and replaced by a new Regulation with effect form 1 January 2018. (20) As the measures provided for in this Regulation have a direct impact on the planning of the fishing season of Union vessels and on related economic activities, this Regulation should enter into force immediately after its publication. It should apply from 1 January 2018, HAS ADOPTED THIS REGULATION: Article 1 Implementation of the landing obligation In ICES zones V (excluding Va and only Union waters of Vb), VI and VII, the landing obligation provided for in Article 15(1) of Regulation (EU) No 1380/2013 shall apply to demersal fisheries and deep see fisheries in accordance with this Regulation. Article 2 Definitions Flemish Panel means the last tapered netting section of a beam trawl, the anterior of which is directly attached to the cod-end. The upper and lower netting sections of the panel must be constructed of at least 120 mm mesh as measured between the knots and the panel must have a stretched length of at least 3 m. Article 3 Species subject to the landing obligation The landing obligation shall apply in each fishery as set out in the Annex, subject to the exemptions set out in Articles 4 and 5. Article 4 Survivability exemption 1. The survivability exemption provided for in Article 15(4)(b) of Regulation (EU) No 1380/2013 shall apply: (a) to Norway lobster (Nephrops norvegicus) caught in pots, traps or creels (Gear codes (4) FPO and FIX) in ICES subareas VI and VII; (b) to catches of common sole (Solea solea) below the minimum conservation reference size caught with otter trawl gears (Gear codes OTT, OTB, TBS, TBN, TB, PTB, OT, PT, TX) with cod end mesh size of 80-99 mm in ICES division VIId within six nautical miles of the coast and outside identified nursery areas in the fishing operations meeting the following conditions: vessels with the maximum length of 10 m, maximum engine power of 221 kW, when fishing in waters with the depth of 30 m of less and with limited tow durations of no more than 1:30 hours. Such catches of common sole shall be released immediately. 2. Before 1 May 2018, Member States having a direct management interest in the North-western waters shall submit to the Commission any additional scientific information supporting the exemption laid down in paragraph 1(b). The Scientific, Technical and Economic Committee for Fisheries (STECF) shall assess that information before 1 September 2018. Article 5 De minimis exemptions By way of derogation from Article 15(1) of Regulation (EU) No 1380/2013, the following quantities may be discarded: (a) for whiting (Merlangius merlangus), up to a maximum of 6 % of the total annual catches of that species by vessels obliged to land whiting and using bottom trawls and seines of less than 100 mm (OTB, SSC, OTT, PTB, SDN, SPR, TBN, TBS, TB, SX, SV, OT, PT and TX) and pelagic trawls (OTM, PTM) to catch whiting in ICES divisions VIId and VIIe; (b) for whiting (Merlangius merlangus), up to a maximum of 6 % of the total annual catches of that species by vessels obliged to land whiting and using bottom trawls and seines of not less than 100 mm (OTB, SSC, OTT, PTB, SDN, SPR, TBN, TBS, TB, SX, SV OT, PT and TX) and pelagic trawls (OTM, PTM) to catch whiting in ICES divisions VIIb-VIIj; (c) for whiting (Merlangius merlangus), up to a maximum of 6 % in of the total annual catches of that species by vessels obliged to land whiting and using bottom trawls and seines of less than 100 mm (OTB, SSC, OTT, PTB, SDN, SPR, TBN, TBS, TB, SX, SV OT, PT and TX) and pelagic trawls (OTM, PTM) to catch whiting in ICES subarea VII, except divisions VIIa, VIId and VIIe; (d) for Norway lobster (Nephrops norvegicus), up to a maximum of 6 % of the total annual catches of that species by vessels obliged to land Norway lobster and fishing for Norway lobster in ICES subarea VII; (e) for Norway lobster (Nephrops norvegicus), up to a maximum of 2 % of the total annual catches of that species by vessels obliged to land Norway lobster and fishing for Norway lobster in ICES subarea VI; (f) for common sole (Solea solea), up to a maximum of 3 % of the total annual catches of that species by vessels obliged to land common sole and using trammel and gill nets to catch common sole in ICES divisions VIId, VIIe, VIIf and VIIg; (g) for common sole (Solea solea), up to a maximum of 3 % of the total annual catches of that species by vessels obliged to land common sole and using TBB gear with mesh size of 80-199 mm with increased selectivity, such as a large mesh extension, to catch common sole in ICES divisions VIId, VIIe, VIIf, VIIg and VIIh. Article 6 Vessels subject to the landing obligation 1. Member States shall determine, in accordance with the criteria laid down in the Annex, the vessels subject to the landing obligation in each particular fishery. Vessels that were subject to the landing obligation in certain fisheries in 2017 shall remain subject to the landing obligation in those fisheries. 2. Before 31 December 2017, the Member States concerned shall submit to the Commission and other Member States, using the secure Union control website, the lists of vessels determined pursuant to paragraph 1 for each particular fishery set out in the Annex. They shall keep those lists updated. Article 7 Repeal Delegated Regulation (EU) 2016/2375 is repealed. Article 8 Entry into force This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2018 until 31 December 2018. However, Article 6 shall apply from the date of entry into force of this Regulation. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 October 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 352, 12.10.2016, p. 39. (2) Commission Delegated Regulation (EU) 2015/2438 of 12 October 2015 established a discard plan for certain demersal fisheries in north-western waters for the period 2016-2018 (OJ L 336, 23.12.2015, p. 29), and was repealed and replaced by the Commission Delegated Regulation (EU) 2016/2375 of 12 October 2016 establishing a discard plan for certain demersal fisheries in North-Western waters for the period 2016-2018 (OJ L 352, 23.12.2016, p. 39). (3) 2017-07_STECF PLEN 17-02_JRCxxx.pdf (4) Gear codes used in this Regulation are defined by the Food and Agriculture Organisation of the United Nations. ANNEX Fisheries subject to the landing obligation a) Fisheries in Union and International waters of ICES subarea VI and division Vb Fishery Gear Code Fishing gear description Mesh Size Species to be landed Cod (Gadus morhua), Haddock (Melanogrammus aeglefinus), Whiting (Merlangius merlangus) and Saithe (Pollachius virens) OTB, SSC, OTT, PTB, SDN, SPR, TBN, TBS, OTM, PTM, TB, SX, SV, OT, PT, TX Trawls & Seines All All catches of haddock and by-catches of sole, plaice and megrims where total landings per vessel of all species in 2015 and 2016 (*1) consisted of more than 5 % of the following gadoids: cod, haddock, whiting and saithe combined Norway lobster (Nephrops norvegicus) OTB, SSC, OTT, PTB, SDN, SPR, FPO, TBN, TB, TBS, OTM, PTM, SX, SV, FIX, OT, PT, TX Trawls, Seines, Pots, Traps & Creels All All catches of Norway lobster and by-catches of haddock, sole, plaice and megrim where the total landings per vessel of all species in 2015 and 2016 (*1) consisted of more than 5 % of Norway lobster. Saithe (Pollachius virens) OTB, SSC, OTT, PTB, SDN, SPR, TBN, TBS, OTM, PTM, TB, SX, SV, OT, PT, TX Trawls  ¥ 100 mm All catches of saithe where the total landings per vessel of all species in 2015 and 2016 (*1) consisted of more than 50 % of saithe. Black scabbardfish (Aphanopus carbo) OTB, SSC, OTT, PTB, SDN, SPR, TBN, TBS, OTM, PTM, TB, SX, SV, OT, PT, TX Trawls & Seines  ¥ 100 mm All catches of black scabbardfish where total landings per vessel of all species in 2015 and 2016 (*1) consisted of more than 20 % of black scabbardfish. Blue ling (Molva dypterygia) OTB, SSC, OTT, PTB, SDN, SPR, TBN, TBS, OTM, PTM, TB, SX, SV, OT, PT, TX Trawls & Seines  ¥ 100 mm All catches of blue ling where total landings per vessel of all species in 2015 and 2016 (*1) consisted of more than 20 % of blue ling. Grenadiers (Coryphaeides rupestris, Macrourus berglax) OTB, SSC, OTT, PTB, SDN, SPR, TBN, TBS, OTM, PTM, TB, SX, SV, OT, PT, TX Trawls & Seines  ¥ 100 mm All catches of grenadiers where total landings per vessel of all species in 2015 and 2016 (*1) consisted of more than 20 % of grenadiers. b) Fisheries in ICES subareas VI and VII and Union and International waters of ICES division Vb Fishery Gear Code Fishing gear description Mesh Size Species to be landed Hake (Merluccius merluccius) OTB, SSC, OTT, PTB, SDN, SPR, TBN, TBS, OTM, PTM TB, SX, SV, OT, PT, TX Trawls & Seines All All catches of hake where the total landings per vessel of all species in 2015 and 2016 (*2) consisted of more than 10 % of hake. Hake (Merluccius merluccius) GNS, GN, GND, GNC, GTN, GTR, GEN All Gill Nets All All catches of hake Hake (Merluccius merluccius) LL, LLS, LLD, LX, LTL, LHP, LHM All Long lines All All catches of hake c) Fisheries in ICES subarea VII Fishery Gear Code Fishing gear description Mesh Size Species to be landed Norway lobster (Nephrops norvegicus) OTB SSC, OTT, PTB, SDN, SPR, FPO, TBN, TB, TBS, OTM, PTM, SX, SV, FIX, OT, PT, TX Trawls, Seines, Pots, Traps & Creels All All catches of Norway lobster where the total landings per vessel of all species in 2015 and 2016 (*3) consisted of more than 10 % of Norway lobster Saithe (Pollachius virens) OTB, SSC, OTT, PTB, SDN, SPR, TBN, TBS, OTM, PTM, TB, SX, SV, OT, PT, TX Trawls  ¥ 100 mm All catches of saithe where the total landings per vessel of all species in 2015 and 2016 (*3) consisted of more than 50 % of saithe. d) Fisheries in ICES division VIIa Fishery Gear Code Fishing gear Mesh Size Species to be landed Cod (Gadus morhua), Haddock (Melanogrammus aeglefinus), Whiting (Merlangius merlangus) and Saithe (Pollachius virens) OTB, SSC, OTT, PTB, SDN, SPR, TBN, TBS, OTM, PTM, TB, SX, SV, OT, PT, TX Trawls & Seines All All catches of haddock where total landings per vessel of all species in 2015 and 2016 (*4) consisted of more than 10 % of the following gadoids: cod, haddock, whiting and saithe combined e) Fisheries in ICES division VIId Fishery Gear Code Fishing gear Mesh Size Species to be landed Common Sole (Solea solea) TBB All Beam trawls All All catches of common sole Common Sole (Solea solea) OTT, OTB, TBS, TBN, TB, PTB, OT, PT, TX Trawls < 100 mm All catches of common sole Common Sole (Solea solea) GNS, GN, GND, GNC, GTN, GTR, GEN All Trammel nets & Gill nets All All catches of common sole Cod (Gadus morhua), Haddock (Melanogrammus aeglefinus), Whiting (Merlangius merlangus) and Saithe (Pollachius virens) OTB, SSC, OTT, PTB, SDN, SPR, TBN, TBS, OTM, PTM, TB, SX, SV, OT, PT, TX Trawls and Seines All All catches of whiting, where total landings per vessel of all species in 2015 and 2016 (*5) consisted of more than 10 % of the following gadoids: cod, haddock, whiting and saithe combined f) Fisheries in ICES division VIIe Fishery Gear Code Fishing gear Mesh Size Species to be landed Common Sole (Solea solea) TBB All Beam trawls All All catches of common sole Common Sole (Solea solea) GNS, GN, GND, GNC, GTN, GTR, GEN All Trammel nets & Gill nets All All catches of common sole g) Fisheries in ICES divisions VIId and VIIe Fishery Gear Code Fishing gear Mesh Size Species to be landed Pollack (Pollachius pollachius) GNS, GN, GND, GNC, GTN, GTR, GEN All Trammel nets and Gill nets All All catches of pollack h) Fisheries in ICES divisions VIIb, VIIc and VIIf-VIIk Fishery Gear Code Fishing gear Mesh Size Species to be landed Common Sole (Solea solea) TBB All Beam trawls All All catches of common sole Common Sole (Solea solea) GNS, GN, GND, GNC, GTN, GTR, GEN All Trammel nets & Gill nets All All catches of common sole i) Fisheries in ICES divisions VIIb, VIIc, VIIe and VIIf-VIIk Fishery Gear Code Fishing gear Mesh Size Species to be landed Cod (Gadus morhua), Haddock (Melanogrammus aeglefinus), Whiting (Merlangius merlangus) and Saithe (Pollachius virens) OTB, SSC, OTT, PTB, SDN, SPR, TBN, TBS, OTM, PTM, TB, SX, SV, OT, PT, TX Trawls & Seines All All catches of whiting where total landings per vessel of all species in 2015 and 2016 (*6) consisted of more than 10 % of the following gadoids: cod, haddock, whiting and saithe combined. (*1) Vessels listed as subject to the landing obligation in this fishery in accordance with Commission Delegated Regulation (EU) 2016/2375 remain on the list indicated in Article 4 of this Regulation despite the change in the reference period and continue being subject to the landing obligation in this fishery. (*2) Vessels listed as subject to the landing obligation in this fishery in accordance with Commission Delegated Regulation (EU) 2016/2375 remain on the list indicated in Article 4 of this Regulation despite the change in the reference period and continue being subject to the landing obligation in this fishery. (*3) Vessels listed as subject to the landing obligation in this fishery in accordance with Commission Delegated Regulation (EU) 2016/2375 remain on the list indicated in Article 4 of this Regulation despite the change in the reference period and continue being subject to the landing obligation in this fishery. (*4) Vessels listed as subject to the landing obligation in this fishery in accordance with Commission Delegated Regulation (EU) 2016/2375 remain on the list indicated in Article 4 of this Regulation despite the change in the reference period and continue being subject to the landing obligation in this fishery. (*5) Vessels listed as subject to the landing obligation in this fishery in accordance with Commission Delegated Regulation (EU) 2016/2375 remain on the list indicated in Article 4 of this Regulation despite the change in the reference period and continue being subject to the landing obligation in this fishery. (*6) Vessels listed as subject to the landing obligation in this fishery in accordance with Commission Delegated Regulation (EU) 2016/2375 remain on the list indicated in Article 4 of this Regulation despite the change in the reference period and continue being subject to the landing obligation in this fishery.